                                                                        USDC-SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC#:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: }'/ I l / rD


 MICHELLE MOTA,

                                Plaintiff,
                                                                  No. 19-CV-6866 (RA)
                           V.
                                                                            ORDER
 MARKELL REAL ESTATE GROUP LLC,
 MARK CAMPBELL, AND GUY A BELL,

                                Defendants.


RONNIE ABRAMS, United States District Judge:

          It has been reported to the Court that this case has been settled in principle. Accordingly, it is

hereby:

          ORDERED that the above-captioned action is discontinued without costs to any party and

without prejudice to restoring the action to this Court's docket if the application to restore the action is

made within sixty (60) days. Any application to reopen this action must be filed within sixty (60) days

of this order, and any application filed thereafter may be denied solely on that basis. If the parties seek

to have the Court retain jurisdiction to enforce a settlement agreement, the terms of the agreement must

be placed on the public record and "so ordered" by the Court within the same sixty-day period. See

Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).

          It is further ORDERED that the initial conference scheduled for February 14, 2020 is hereby

adjourned sine die.
                                                                    I
          The Clerk of Court is respectfully directed to close this/case.

SO ORDERED.

Dated:       February 11, 2020
             New York, New York                      Ronnie Abrams
                                                     United States District Judge
